Title: From George Washington to James McHenry, 3 July 1789
From: Washington, George
To: McHenry, James

 

Dear Sir,
New York, July 3rd 1789.

I have received your very friendly letter of the 28th of June, and feel a grateful sense of the interest which you take in my welfare and happiness, and the kind solicitude which you express for the recovery of my health—I have now the pleasure to inform you that my health is restored, but a feebleness still hangs upon me, and I am yet much incommoded by the incision which was made in a very large and painful tumor on the protuberance of my thigh—this prevents me from walking or sitting; however the Physicians assure me that it has had a happy effect in removing my fever, and will tend very much to the establishment of my general health; it is in a fair way of healing, and time and patience only are wanting to remove this evil. I am able to take exercise in my coach, by having it so contrived, as to extend myself the full length of it.
I thank you, my dear Sir, for the anxiety which you express that I should have some person about me who is well acquainted with my constitution, and who has been accustomed to my confidence—The habits of intimacy and friendship, in which I have long lived with Dr Craik, and the opinion I have of his professional knowledge, would most certainly point him out as the man of my choice in all cases of sickness—I am convinced of his sincere attachment to me, and I should with cheerfulness trust my life in his hands—but how far circumstances at present would justify his quitting his practice in Alexandria, and its vicinity to gratify his inclinations and my wishes, I am not able to say; but could it be made consistent with his advantage to be near me, I am sure it would be highly pleasing to me—I must, however, injustice to Dr Bard, who has attended me during my late indisposition, declare that neither skill nor attention have been wanting on his part, and, as I could not have the assistance of my good friend Dr Craik, I think myself fortunate in having fallen into such good hands.
You have my sincere wishes that your intended journey to the sweet springs may be the means of restoring the health of your Brother, and that it may be pleasant and healthful to yourself. I

am, dear Sir, with very great esteem, Your affecte friend and obedt Servt

G. Washington

